People v Bonano (2015 NY Slip Op 00597)





People v Bonano


2015 NY Slip Op 00597


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2015

Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels, Gische, JJ.


13997 1787/10

[*1] The People of the State of New York, Respondent,
vAngel Bonano, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Laura Boyd of counsel) for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sara M. Zausmer of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered May 12, 2011, convicting defendant, upon his plea of guilty, of two counts of auto stripping in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 1½ to 3 years, unanimously affirmed.
After sufficient inquiry, the court properly found that defendant had violated his plea agreement and had thus forfeited the opportunity for a more lenient disposition (see People v Fiammegta, 14 NY3d 90, 98 [2010]). Before imposing the promised sentence, the court reviewed the latest drug treatment
program's report and heard defendant's version of the events. It was undisputed that defendant had absconded from one drug treatment program and had been discharged by another program as a result of his confrontational behavior and refusal to follow staff instructions. Under the circumstances, there was no need for a hearing or a further inquiry into defendant's claims regarding his claimed excuses for his belligerent behavior at the latter program (see People v Valencia, 3 NY3d 714 [2004]; People v Redwood, 41 AD3d 275 [1st Dept 2007], lv denied 9 NY3d 880 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2015
CLERK